The opinion of the Court was delivered by
Bermudez, C. J.
The defendant was indicted and tried for the crime-of rape, upon a female child, under nine years of age, and on a verdict, of guilty without capital punishment, was sentenced to imprisonment, at. hard labor, in the State Penitentiary, for the term of his natural life.
On appeal to this Oourt, he complains that the District Judge-illegally refused to grant him a continuance, prayed for on the day of trial, and to allow him a new trial, on the ground that the counsel appointed by the Court had not sufficient time to prepare his defense.
He was arraigned on the 7th of October, 1880. It does not appear-that he asked for the appointment of counsel. 25 A. 382. Yet an. attorney was appointed on the 14th to defend him, and the case was fixed for trial for the 16th following. On that day, a motion was filed for a* continuance on the ground stated, supported by affidavit, but it was-overruled. It stated no special cause for the delay. The attorney does-not appear to have been shocked at the ruling. He did not resign his-trust, 16 A. 425, but proceeded with the trial of the case, giving the accused his able and generous assistance. After a verdict of guilty, a. motion was made for a new trial, but no attempt appears to have been made to show that by the refusal of the judge to continue the cause,, the-prisoner had sustained any injury, and that the judge should have granted the postponement of the case. The motion charged, besides, that the verdict was contrary to law and evidence.
It is left to the sound discretion of a District Judge, in such cases,, to determine what time should be allowed counsel appointed by him to represent the accused, in order to prepare his defense. 16 A. 425. And,, also, to pass upon applications for a continuance on the day of trial, 23-A. 559, as well as upon motions for a new trial. Unless it be shown that some special and sufficient reason was assigned and made good,, in support of an application for a continuance, and that the District Judge acted arbitrarily and was guilty of a denial of justice, his rulings,, in two instances, the one affirming the other, at different stages, particularly when the last was made on a motion after verdict, will not be-*263revised on appeal. 13 A. 309; 21 A. 290; 26 A. 422; 28 A. 46; 29 A. 595; 31 A. 179, 408.
We cannot, for a moment, suppose, that, had it been shown when the motion for a new trial was heard, that the continuance, which was asked and refused on the day of trial, should have been allowed; or, that the finding of the jury was contrary to law and evidence, and for either cause, that the accused did not have a fair and legal trial; the judge a quo would not, even on his own motion, have set aside.the verdict and granted the prisoner a new trial. We must, and do believe, that in acting as he has done, he has discharged his duties conscientiously and legally, and has done no injustice to defendant.
Judgment affirmed.